Citation Nr: 1226213	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-33 822	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a temporary total disability rating (TTR) beyond July 31, 2009 for 
service-connected degenerative disc disease of the lumbar spine with history of spinal fusion with laminectomy at L4-5 and history of low back strain (low back disorder) under the provisions of 38 C.F.R. § 4.30.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1956 to August 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for a TTR; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that his low back disability warranted convalescence beyond July 31, 2009 are not competent.

3.  The evidence shows that the Veteran's low back disorder had improved after surgery in June 2009 and that he did not require additional convalescence under the provisions of 38 C.F.R. § 4.30 beyond July 31, 2009.  


CONCLUSION OF LAW

The criteria for a TTR based on convalescence beyond July 31, 2009 for 
service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R §§ 3.159, 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided.  The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in September 2009, prior to adjudication, that informed him of the requirements to establish entitlement to a TTR. 

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  The Veteran was informed in the September 2009 letter about effective dates if his claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, a current examination is not relevant in a case for a TTR based on prior disability. 

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).





Analysis of the Claim

The Veteran seeks a TTR under the provisions of 38 C.F.R. § 4.30 (2011) based on the need for convalescence beyond July 31, 2009 due to the severity of his service-connected low back disorder.  

A January 1970 rating decision granted service connection for a low back disorder and assigned a 10 percent rating effective September 11, 1969.  An April 1980 rating decision granted an increased rating of 20 percent for the low back disorder effective January 4, 1980.  A September 1989 rating decision granted an increased rating of 40 percent effective March 10, 1989.  A June 1991 rating decision granted a TTR for the service-connected low back disorder from June 10, 1991 through August 31, 1991, with the 40 percent rating effective again beginning September 1, 1991.  

An August 1994 rating decision granted a TTR for the service-connected low back disorder from June 17, 1994 through August 31, 1994 under 38 C.F.R. § 4.30, with the 40 percent rating effective again beginning September 1, 1994.  An October 1994 rating decision extended the TTR through September 30, 1994.  A February 1995 rating decision extended the TTR through December 31, 1994.  A claim for a TTR for the Veteran's service-connected low back disorder was received by VA in July 2009, based on surgery and convalescence.  A November 2009 rating decision granted a TTR for the service-connected low back disorder from June 22, 2009 through July 31, 2009.  The Veteran timely appealed.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  38 C.F.R. § 4.29.

Under the provisions of 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  Extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made under paragraph (2) or (3) above.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Private treatment reports dated from August 2008 to June 2009 reveal that the Veteran had had spinal fusion from L4 to the sacrum in 1989, which was redone in 1991.  He complained of low back problems in August 2008 as the result of a motor vehicle accident ten days earlier.  An MRI in September 2008 did not show a compression fracture; findings included postsurgical changes from L4-S1, spinal stenosis at L3-4, multilevel degenerative facet changes, and spondylolisthesis at 
L3-L4.  

According to June 2009 medical records from T. A. Zdeblick, M.D., from Watertown Regional Medical Center, the Veteran underwent micro-laminectomy and foraminotomy of L3 and L4 on June 22, 2009, due to spinal stenosis with spondylolisthesis.  

According to a July 20, 2009 medical report from Dr. Zdeblick, the Veteran had done "quite well" since his June 2009 surgery, with excellent relief of back and leg pain.  He said that he could walk 30-40 minutes without symptoms.  Physical examination revealed that his incision was well healed and nontender; neurological evaluation did not show any defect.

VA treatment records for October 21, 2009 reveal a notation that the Veteran had improved since back surgery in June 2009, with pain at level 1/10.  The assessment was sciatica, left leg/neck.  The Veteran complained on VA records for October 2010 of pain of 7/10 intensity.

According to a February 2011 letter from S. P. Rhodes, M.D., who had followed the Veteran for "some time" for spinal issues in general, the Veteran complained of worsening back pain and difficulty with activities.  Dr. Rhodes noted that the Veteran had not received much relief from physical therapy, anti-inflammatories, or various other interventions.  X-rays appeared to show continued spondylolisthesis and retrolisthesis at L1-L2 and L3-L4.  According to Dr. Rhodes, these disabilities did not appear to be worsening over time but had not improved and did appear to be the site of the Veteran's pain.

The Board would note that the Veteran has been awarded a TTR for his low back surgery and convalescence from the date of surgery on June 22, 2009 through July 31, 2009.  Although the Veteran argues that a TTR beyond July 31, 2009 is warranted because of the severity of his low back disability, the evidence does not support extending the TTR beyond July 31, 2009 because it was noted in July 2009 that the Veteran had obtained excellent relief of back and leg pain and could walk 30-40 minutes without symptoms.  Additionally, his back pain level on October 21, 2009 was only level 1 out of 10, which meant that it was not severe.   

The Veteran was granted one month of convalescence after his June 22, 2009 surgery.  His treatment for low back disability does not meet the criteria for a TTR for additional convalescence.  The requirements of 38 C.F.R. § 4.30 are specific; there would need to be evidence of surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  In fact, there is no evidence of severe postoperative residuals or immobilization.  Rather, the Veteran's low back surgery resulted in significant improvement, with pain reduced to only level 1.  Consequently, even if the Veteran had increased low back pain a number of months after the surgery, as indicated in October 2010, this would not warrant extension of his TTR for convalescence beyond July 31, 2009.  

The February 2011 statement from Dr. Rhodes does not change the above decision, as it does not contradict or discuss the medical evidence in July and October 2009 showing significant improvement in the Veteran's low back condition soon after surgery.


While the Veteran is competent to report his low back symptoms, he is not competent to opine that his low back disorder meets the criteria noted above under 38 C.F.R. § 4.30 for convalescence beyond July 31, 2009.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the preponderance of the evidence is against the Veteran's claim and a TTR under 38 C.F.R. § 4.30 beyond July 31, 2009 is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TTR beyond July 31, 2009 for convalescence due to low back disability under the provisions of 38 C.F.R. § 4.30 is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


